DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Applicant’s elections of species A1 and A2 in the reply filed on 1/4/2021 are acknowledged. Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 6, 9-11, 16, and 18-20 are withdrawn.

Information Disclosure Statement
The information disclosure statement filed 11/19/2019 fails to completely comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copy of EP 2569046 has been filed.  Only an Espacenet bibliographic data sheet has been filed.  This reference has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2, 15, and 17 are objected to because of the following informalities:
in claim 2, line 3: “blood collection tube” should be “a blood collection tube”; 
in claim 15, line 3: “blood collection tube” should be “a blood collection tube”; and
in claim 17, line 1: “an advancement tap” should be “an advancement tab”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-8, 12-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein in response to movement of the proximal end of the instrument from the proximal position to the distal position, the instrument is advanced beyond the distal end of the housing” in lines 6-8, which is an action step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 2-3, 5, and 7-8 are rejected by virtue of their dependence from claim 1.
Claim 5 recites “the adapter” in line 1 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear what relationship this adapter has with the other elements of the claimed device.
Claim 12 recite “wherein the instrument is advanced beyond the distal tip of the first catheter when the instrument is disposed in the distal position” in lines 12-13, which is an action step.  A single claim which claims both an apparatus and the method steps of using the apparatus In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 13-15 and 17 are rejected by virtue of their dependence from claim 12.
Claim 13 recites “wherein the second catheter is advanced beyond the distal tip of the first catheter in response to movement of the proximal end of the instrument along the slot” in lines 2-4, which is an action step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 13 recites “movement of the proximal end of the instrument along the slot” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from the movement suggested by the recitation “wherein the instrument is configured to move with respect to the housing from a proximal position to a distal position” of claim 12, lines 11-12.  The specification suggests that these movements are the same, but the claim structure and the differences in phraseology suggest they are different.  Clarification is required.
Claims 14-15 and 17 are rejected by virtue of their dependence from claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,185,152 (Ring).
With respect to claim 1, Ring teaches a vascular access device, comprising:
a housing (the catheter enclosure 1 of Ring), comprising a proximal end, a distal end, and a slot (the slot 4 of Ring); and
an instrument (the catheter 7, the plug 8, and the arm 9 of Ring) disposed within the housing, wherein the instrument comprises a proximal end and a distal tip, 
wherein the instrument comprises a catheter or a probe (the catheter 7 of Ring), 
wherein the proximal end of the instrument extends through the slot  (the arm 9 extends through the slot 4 of Ring) and is configured to move along the slot from a proximal position to a distal position (col. 3 of Ring), 
wherein in response to movement of the proximal end of the instrument from the proximal position to the distal position, the instrument is advanced beyond the distal end of the housing (col. 3 of Ring; FIGS. 3-4 of Ring).
With respect to claim 3, Ring teaches that the housing is rigid or semi-rigid (the catheter enclosure 1 is more rigid than the catheter 7 of Ring; col. 3 of Ring).
With respect to claim 5, Ring teaches that the adapter (the arm 9 of Ring) is angled with respect to the housing (the catheter enclosure 1 of Ring).
With respect to claim 7, Ring teaches an advancement tab coupled with the instrument (the collar 3 is coupled to the catheter 7, the plug 8, and the arm 9 via the catheter enclosure 1 of Ring).
.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0088279 (Shue).
With respect to claim 1, Shue teaches a vascular access device, comprising:
a housing (the barrel 7 of Shue), comprising a proximal end, a distal end, and a slot (the guideway 73 of Ring); and
an instrument (the needle cannula 21, the needle retracting member 8, and the receiving chamber 51 of Shue) disposed within the housing, wherein the instrument comprises a proximal end and a distal tip (FIGS. 30-35 of Shue), 
wherein the instrument comprises a catheter or a probe (the needle cannula 21 of Shue), 
wherein the proximal end of the instrument extends through the slot (the needle retracting member 8 extends through the guideway 73 of Ring) and is configured to move along the slot from a proximal position to a distal position (FIGS. 30-35 of Shue), 
wherein in response to movement of the proximal end of the instrument from the proximal position to the distal position, the instrument is advanced beyond the distal end of the housing (the assembly of Shue has this ability; see FIGS. 30-35 of Shue).
With respect to claim 2, Shue teaches that the instrument comprises the catheter (the needle cannula 21 of Shue), wherein the proximal end of the instrument is coupled with an adapter (the receiving chamber 51 of Shue), wherein the adapter comprises a cavity configured to receive a syringe or blood collection tube, wherein the adapter further comprises a cannula 
With respect to claim 3, Shue teaches that the housing is rigid or semi-rigid (the barrel 7 of Shue is rigid; FIGS. 30-35 of Shue).
With respect to claim 5, Shue teaches that the adapter (the receiving chamber 51 of Shue) is angled with respect to the housing (the barrel 7 of Shue).
With respect to claim 7, Shue teaches an advancement tab coupled with the instrument (the endcap 74 of Shue).
With respect to claim 8, Shue teaches that the advancement tab is offset from the slot (the endcap 74 of Shue is offset from the guideway 73 of Ring).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “BD Nexiva Closed IV Catheter System” (BD Nexiva), in view of “BD Q-Syte Luer Access Split Septum” (BD Q-Syte), and further in view of Shue, and further in view of U.S. Patent Application Publication No. 2014/0343456 (Cabot).
BD Nexiva teaches a vascular access system, comprising: a peripheral intravenous catheter assembly, comprising: a catheter adapter (the catheter adapter on page 1 of BD Nexiva), 
With respect to claim 12, the combination teaches or suggests a vascular access system, comprising:

an extension, comprising: a housing (the barrel 7 of Shue), comprising a proximal end and a distal end; and an instrument (the needle cannula 21 as modified, the needle retracting member 8, and the receiving chamber 51 of Shue) disposed within the housing, 
wherein the instrument comprises a second catheter or a probe (the modified needle cannula 21 of Ring), wherein the instrument comprises a proximal end and a distal tip, 
wherein the instrument is configured to move with respect to the housing from a proximal position to a distal position (the assembly of Shue has this ability; see FIGS. 30-35 of Shue), 
wherein the instrument is advanced beyond the distal tip of the first catheter when the instrument is disposed in the distal position (the combination with the modified retractable needle cannula 21 of Shue being fed through so as to extend out of the catheter on page 1 of BD Nexiva has this ability; see FIGS. 30-35 of Shue).
With respect to claim 13, the combination teaches or suggests that the housing further comprises a slot (the guideway 73 of Ring), wherein the proximal end of the instrument extends through the slot (see FIGS. 30-35 of Shue), wherein the second catheter is advanced beyond the distal tip of the first catheter in response to movement of the proximal end of the instrument 
With respect to claim 14, the combination teaches or suggests that the housing is rigid or semi-rigid (the barrel 7 of Shue is rigid; FIGS. 30-35 of Shue).
With respect to claim 15, the combination teaches or suggests that the instrument comprises the second catheter (the modified retractable needle cannula 21 of Shue), further comprising an adapter coupled to the proximal end of the instrument (the receiving chamber 51 of Shue), wherein the adapter comprises a cavity configured to receive a syringe or blood collection tube, wherein the adapter further comprises a cannula disposed within the cavity and configured to puncture a septum of the syringe or the blood collection tube in response to the syringe or the blood collection tube being advanced into the cavity of the adapter, wherein the adapter is angled with respect to the housing (FIGS. 30-35 of Shue; paragraphs 0097-0102 of Shue).
With respect to claim 17, the combination teaches or suggests an advancement tap coupled with the second catheter (the endcap 74 of Shue which is indirectly coupled to the modified retractable needle cannula 21 of Shue).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791